TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00796-CV



         Catherine E. Penn Williams, David B. Penn, and Vanessa Penn, Appellants

                                                 v.

Janne B. Penn, Individually and as Independent Executor of the Estate of Stephen F. Penn,
                                        Appellee


                FROM COUNTY COURT AT LAW OF BASTROP COUNTY
               NO. 9697, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                               MEMORANDUM OPINION


               Appellants filed a notice of appeal on October 14, 2011, purporting to challenge

a judgment signed by the county court at law on June 26, 2011. After reviewing the record on

appeal, this Court sent appellants a notice observing that the notice of appeal appeared to be

untimely and requesting that they supply, by January 30, 2012, authorities, argument, or record

supplementation demonstrating why the notice of appeal is not untimely. See Tex. R. App. P. 26.1

(“The notice of appeal must be filed within 30 days after the judgment is signed . . . .”); see also

Tex. R. App. P. 2, 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellants

have not responded. Under the circumstances, we must dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: February 29, 2012




                                              2